DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475


                                    UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF CALIFORNIA


   In re:                                                           Chapter 13
                                                                    Case No: 19-30861 DM
   MARY JENNINGS                                                    Date:    November 20, 2019
   15 MUIRFIELD RD.                                                 Time:    01:10 PM
   HALF MOON BAY, CA 94019                                          Ctrm:    450 GOLDEN GATE AVENUE
                                                                             16th FLOOR - COURTROOM #17
                                                                             SAN FRANCISCO, CA 94102-
                                      Debtor(s)




                        MOTION OF CHAPTER 13 TRUSTEE, DAVID BURCHARD,
                           TO DISMISS CASE PRIOR TO CONFIRMATION

TO: THE ABOVE-NAMED DEBTOR(S) AND TO DEBTOR(S)’ ATTORNEY OF RECORD HEREIN:

The Chapter 13 Trustee, DAVID BURCHARD, moves the Court for an order, dismissing this case for cause(s) for
the reasons set forth below.

1. This Court has jurisdiction over this matter pursuant to Federal Rules of Bankruptcy Procedure 9013 and 9014,
and Bankruptcy Local Rules 9013-1 and 9014-1. This is a core proceeding under 28 U.S.C. § 157(b)(2)(A).

2. This Motion is based upon all documents and records on file, together with this Motion, Declaration and any
such additional documents, records and evidence which may be presented.

3. Debtor(s) filed for bankruptcy under Chapter 13 on 08/14/2019.

4. This motion for dismissal is made for cause pursuant to:

11 U.S.C. § 1307(c)(1) as there is unreasonable delay that is prejudicial to creditors.
11 U.S.C. § 1307(c)(4) as Debtor(s) failed to make timely payments to the Trustee. As of the date of this motion,
$4,800.00 is in default under the Chapter 13 Plan.

5. The cause to dismiss this case exists as it is in the best interests of creditors and the bankruptcy estate. The
Trustee therefore requests the Court enter an order dismissing this case.

If you wish to oppose dismissal of this Chapter 13 case, you or your attorney must file a timely opposition to this
motion no later than fourteen (14) days before the hearing set forth in the accompanying Notice of Motion. You
or your attorney must also appear at the hearing date listed in the notice and present argument in opposition to this
motion.

DATED:      October 9, 2019                                 DAVID BURCHARD
                                                            DAVID BURCHARD, Chapter 13 Trustee
    Case: 19-30861         Doc# 17       Filed: 10/09/19       Entered: 10/09/19 13:51:04            Page 1 of 4
DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475



                                   UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF CALIFORNIA



   In re:
                                                                   Chapter 13
   MARY JENNINGS                                                   Case No: 19-30861 DM
   15 MUIRFIELD RD.                                                Date:    November 20, 2019
   HALF MOON BAY, CA 94019                                         Time:    01:10 PM
                                                                   Ctrm:    450 GOLDEN GATE AVENUE
                                                                            16th FLOOR - COURTROOM #17
                                     Debtor(s)                              SAN FRANCISCO, CA 94102-




                        DECLARATION IN SUPPORT OF CHAPTER 13 TRUSTEE,
                          DAVID BURCHARD’S, MOTION TO DISMISS CASE
                                  PRIOR TO CONFIRMATION



I am the custodian and/or keeper of the business records referenced herein and, as such, I am qualified to certify
the authenticity thereof. Additionally, I have personal knowledge of the matters stated in the Declaration. If
called upon as a witness, I could and would competently testify to the facts contained herein.
After reviewing the books, records and files of the above-referenced Debtor(s), I make the following
Declarations:

1. Debtor(s) filed the instant bankruptcy petition on 08/14/2019. There is unreasonable delay towards plan
confirmation that is prejudicial to creditors.

2. As of the date hereof, the following fact(s) exists as cause for dismissal:


            X      Failure to make required payments to the Trustee. $4,800.00 is in default under Ch. 13 Plan.
                   Failure to attend Section 341 Meeting of Creditors scheduled on
            X      Failure to respond to Trustee’s requests – see attachment “A”.


       I declare under penalty of perjury that the foregoing is true and correct and that this Declaration was
executed on October 9, 2019 in Foster City, California.


Dated: October 9, 2019                                     DAVID BURCHARD
                                                           DAVID BURCHARD, Chapter 13 Trustee

    Case: 19-30861         Doc# 17       Filed: 10/09/19      Entered: 10/09/19 13:51:04          Page 2 of 4
                                        CERTIFICATE OF SERVICE


I am over the age of 18 years and not a party to this action. I am employed by the Trustee whose business address
is 1065 E. Hillsdale Blvd., Suite #200, Foster City, CA. On the date set forth below, I served a true and correct
copy of the Motion of Chapter 13 Trustee, David Burchard, to Dismiss Case Prior to Confirmation, the
Declaration in Support of Chapter 13 Trustee, David Burchard’s Motion to Dismiss Case Prior to
Confirmation and this Certificate of Service, on the persons listed below by following our ordinary business
practice for service, which is either deposited in the ordinary course of business with the U.S. Postal Service by
first class mail or served by electronic transmission from the Court, if applicable. I declare under penalty of
perjury under the laws of the United States of America that the foregoing is true and correct.


         MARY JENNINGS
         15 MUIRFIELD RD.
         HALF MOON BAY, CA 94019



The following recipients have been served via Court’s Notice of Electronic Filing:

         THOMAS A MOORE
         tomamoore@hotmail.com




Dated:    October 9, 2019                             ROSA GARCIA
                                                      ROSA GARCIA




   Case: 19-30861         Doc# 17      Filed: 10/09/19      Entered: 10/09/19 13:51:04          Page 3 of 4
DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475


                               UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA


In re:                                                     Case No.: 19-30861 DM
    MARY JENNINGS                                          Chapter 13
    15 MUIRFIELD RD.
    HALF MOON BAY, CA 94019
                                                           ATTACHMENT “A”



                                  Debtor(s)




The Trustee made the following requests at least 30 days prior to the filing date of the instant motion :

1. The debtor’s plan was filed after the Notice of Bankruptcy was filed and has not been served on all
   creditors. Trustee requested the plan be served on all creditors with 28 days’ notice, and a
   certificate of service evidencing service of the plan be filed with the Court. The debtor has failed to
   file a certificate of service evidencing service of the plan.

2. Per Section 3.07 of the debtor’s plan, this is a conduit plan; however, the debtor has not provided the
   required Class 1 Checklist (Form NDC 1-3) and the Authorization to Release Information to Trustee
   Regarding Secured Claims Being Paid by the Trustee (Form NDC 1-4). Trustee requested these
   forms be provided within 14 days of the filing of the petition. The debtor has failed to provide these
   documents.

3. Trustee requested payment advices for the sixty (60) days prior to the filing of the bankruptcy, or in
   the alternative if the payment advices are unavailable, a declaration which sets forth the reasons that
   the required information is unavailable and provides an estimate of the payments received in the
   sixty (60) days prior to filing. The debtor has failed to provide the requested payment advices and
   has not provided a declaration that details why payment advices cannot be provided.

4. Trustee requested a signed copy of the debtor’s 2018 filed federal income tax return. The debtor has
   failed to provide the requested document.




   Case: 19-30861       Doc# 17      Filed: 10/09/19     Entered: 10/09/19 13:51:04        Page 4 of 4
